The Chancellor :—From the facts disclosed in the bill, answers and petition, it is evident there is no person at present authorized to take charge of and conduct the affairs, of the corporation. If those who own a majority of the stock neglect to elect directors to take charge of the property of the corporation, the minority are not to be the sufferers inconsequence of such neglect. Under these circumstances it is proper to appoint a receiver to take charge of the effects of the company, and preserve them for the benefit of the stockholders generally. The cases of Andrews v. Powis, (2 Brown’s P. C. 504,) and Maguire v. Allen, (1 Ball & Beat. 75,) fully sustain the principle that a receiver may be appointed in any case, where it is necessary for the preservation of the property pending litigation.
*It must be referred to a master to appoint a receiver with the usual powers, and to settle the amount of security -to be given, and to ascertain the sufficiency of the sureties offered. After the appointment is completed, the present .officers of the institution., if any .there are, and all former officers, must deliver .over, upon oath, under the direction of the master, all books, vouchers, property or effects in their hands, or within their power or control, belonging to the company.